Exhibit 10.17

 

LOGO [g85348ex10_17pg001.jpg]   Colfax Corporation   8730 Stony Point Pkwy  
Suite 150   Richmond, VA 23235     tel   804.560.4070   fax   804.560.4076   www
  colfaxcorp.com

December 19, 2008

Michael K. Dwyer

2001 Rose Family Drive

Midlothian, VA 23112 USA

Dear Mike:

This letter relates to our letter of understanding dated December 28, 2007 and
is intended to clarify certain terms of the tax equalization program described
in that letter of understanding. Payments to you or on your behalf will continue
to be made as described in the letter of understanding except to the extent
altered by this letter.

You will receive any payment you are entitled to under the tax equalization
program that qualifies as a “tax gross-up payment,” as defined in regulations
under Section 409A of the Internal Revenue Code, no later than the end of the
next taxable year following the taxable year in which you remit the related
taxes. Further, any amount you are entitled to have paid on your behalf that
qualifies as a “tax gross-up payment” will be paid no later than the end of the
next taxable year following the taxable year in which you become entitled to
have such a payment made on your behalf.

Any reimbursements you are entitled to under the tax equalization program for
unpaid taxes assessed following a tax audit or litigation addressing the
existence or amount of a Federal, state, local, or foreign tax liability will
also be made no later than the end of the next taxable year following the
taxable year in which the taxes that are the subject of the audit or litigation
are remitted to the taxing authority. Where no taxes are remitted as a result of
the audit or litigation, you will receive payment, or a payment on your behalf
will be made, by the end of the taxable year immediately following the taxable
year in which the audit is completed or there is a final and nonappealable
settlement or other resolution of the litigation.

These changes have been made in connection with recent modifications to the
requirements of Section 409A of the Internal Revenue Code (“Section 409A”), and
these provisions shall be interpreted in a manner consistent with regulations
under Section 409A.

Please let me know if you have any questions.

Sincerely,

 

/s/ Steven W. Weidenmuller

    Steven W. Weidenmuller     SVP Human Resources    

/s/ Michael K. Dwyer

   

December 23, 2008

Michael K. Dwyer     Date